                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

UNITED STATES OF AMERICA

v.                                                   CRIMINAL NO.: 3:18-cr-00133-DCB-LRA

JOEL WENDELL BECKHAM

                                             ORDER

       The Court having reviewed the Defendant's motion to vacate, set aside or correct sentence

pursuant to 28 U.S.C. § 2255, the United States motion for affidavit from movant’s counsel, and

the United States motion to extend time to file a response, and upon finding the Defendant alleges

ineffective assistance of counsel,

       IT IS THEREFORE ORDERED that the Government furnish a copy of the Defendant's

motion and brief to former counsel for the movant in the above-mentioned proceedings, Robert

Thomas Rich., Esq., and that said former counsel for the movant respond within thirty days of this

Order by written affidavit to the allegations made by the movant, with a copy of the affidavit

provided to the Government, and the Court further and specifically finds that the movant has

waived his right to claim an attorney-client privilege in regard to these proceedings, and

       IT IS FURTHER ORDERED that the Government submit its Response no later than thirty

days after the submission of the above-referenced affidavit.

       SO ORDERED on this, the 9th day of April , 2020.

                                              s/David Bramlette
                                              UNITED STATES DISTRICT COURT JUDGE
